                Case 19-30687-lkg       Doc 26      Filed 08/07/19    Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF ILLINOIS

Kenny McClenahan,                                     )      Chapter 13
Debtor                                                )      Case No.: 19-30687

                         OBJECTION TO CLAIM NUMBER 6-1:
                       UNITED CONSUMER FINANCIAL SERVICES

    Debtor submits the following in support of this Objection to Claim by and through his

undersigned attorney of record:

        1. On July 2, 2019, United Consumer Financial Services filed a proof of claim designated

           claim number 6-1 in the amount of $254.25 as a secured claim.

        2. The claim is allegedly secured by a PMSI in “HHG” and contains another reference to

           a “Kirby cleaning system.”

        3. The Retail Installment Contract attached to the proof of claim is illegible. As a result,

           Debtor is unable to verify the consideration for the contract or the PMSI allegedly

           created thereby.

        4. Debtor believes he does not have possession of any collateral securing the claim.

        Wherefore, premises considered, Debtors pray the Court enter an Order disallowing the

claim as secured, allow it as unsecured, and for such other and further relief as this Court deems

necessary and proper in the circumstances.
                                      RESPECTFULLY SUBMITTED,

                                      By:/s/MICHAEL J. BENSON
                                      Michael J. Benson #6284397
                                      801 Lincoln Highway, Suite B
                                      Fairview Heights, IL 62208
                                      618-207-6500
                                      618-551-2575 fax
                                      court@bensonlawfirms.com




\


                                             Page 1 of 2
               Case 19-30687-lkg       Doc 26    Filed 08/07/19    Page 2 of 2



                                       Proof of Service

         The undersigned hereby certifies on August 7, 2019, a copy of the foregoing was served
electronically upon Russell Simon, Chapter 13 Trustee and Office of United States Trustee, and
by first class mail, postage prepaid upon the persons listed below, if any.

                                     /s/ Michael J. Benson

United Consumer Financial Services
c/o Bass & Associates, PC
3936 E. Ft. Lowell, Suite 200
Tucson, AZ 85712

Kenny McClenahan
28 Plesant Valley Drive
Swansea, IL 62226




                                          Page 2 of 2
